Case 1:18-cv-00211-TSE-JFA Document 68 Filed 02/14/19 Page 1 of 5 PageID# 453




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

SIMRET SEMERE TEKLE,

                       Plaintiff.

                                                   Civil Action No. 1:18cv0211 (TSE/JFA)

NOUF BIN NAYEF ABUL-AZIZ AL
SAUD,etal.

                       Defendants.



                             RULE 16fB)SCHEDULING ORDER


       Upon consideration ofthe representations made by the parties in their Joint Discovery

Plan(Docket no. 67), and taking note ofthe Scheduling Order entered in this case(Docket no.

64),the court makes the following rulings;

       1.      All discovery shall be concluded by May 24,2019.

       2.      The Joint Discovery Plan filed by the parties is approved and shall control

discovery to the extent of its application unless further modified by the court.

       3.      At the request ofthe parties, the initial pretrial conference scheduled for

Wednesday, February 20,2019 at 11:00 a.m. is cancelled.

       4.      All Fed. R. Civ. P. 26(a)(1)disclosures shall be completed by March 15,2019.

       5.      Expert disclosures shall be governed by the schedule set forth in paragraph 7 of

the Joint Discovery Plan. To the extent the parties wish to modify these deadlines, they must

seek leave of court.
Case 1:18-cv-00211-TSE-JFA Document 68 Filed 02/14/19 Page 2 of 5 PageID# 454
Case 1:18-cv-00211-TSE-JFA Document 68 Filed 02/14/19 Page 3 of 5 PageID# 455
Case 1:18-cv-00211-TSE-JFA Document 68 Filed 02/14/19 Page 4 of 5 PageID# 456
Case 1:18-cv-00211-TSE-JFA Document 68 Filed 02/14/19 Page 5 of 5 PageID# 457
